Citation Nr: 0207174	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  98-08 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
duodenal ulcer.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel



INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1945.

This appeal originates from a January 1997 rating decision in 
which the RO determined that the veteran had not submitted 
new and material evidence sufficient to reopen the previously 
denied claims of entitlement to service connection for a 
duodenal ulcer and for a hiatal hernia.  The veteran 
submitted a notice of disagreement in September 1997 and a 
statement of the case was issued in May 1998.  The veteran 
perfected his appeal to the Board of Veterans Appeals (Board) 
in June 1998.


FINDINGS OF FACT

1.  In a December 1948 rating decision, the RO determined 
that the veteran's duodenal ulcer, if existent, was not 
incurred or aggravated during his active military service.  
In a February 1977 rating decision, the RO determined that 
the veteran had not submitted new and material evidence to 
reopen a claim for service connection for a duodenal ulcer.  
Although the RO notified the veteran of each of these 
determinations in the same month as each determination, he 
did not appeal either decision.

2.  The evidence associated with the claims file since the 
February 1977 denial of the petition to reopen the claim for 
service connection for a duodenal ulcer is either not new or 
is not, by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  In a March 1966 rating decision, the RO determined that 
the veteran's hiatal hernia was not incurred or aggravated 
during his active military service.  Although the RO notified 
the veteran of this determination a few days later in March 
1966,  the veteran did not appeal the decision.

4.  The evidence associated with the claims file subsequent 
to the March 1966 denial of the claim for service connection 
for a hiatal hernia is either not new or is not, by itself or 
in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed February 1977 denial of the petition 
to reopen the claim for service connection for duodenal 
ulcer, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2001).

2.  The evidence associated with the claims file since the 
February 1977 decision is not new and material; thus, the 
requirements to reopen the claim of entitlement to service 
connection for duodenal ulcer have not been met.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

3.  The RO's unappealed March 1966 decision denying service 
connection for a hiatal hernia, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2001).

4.  The evidence associated with the claims file since the 
March 1966 denial is not new and material; thus, the 
requirements to reopen the claim of entitlement to service 
connection for hiatal hernia have not been met.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

For the reasons explained in more detail, below, the Board 
finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the claims on appeal at this time, and that all 
notification and development action needed to render a fair 
decision on each of the claims on appeal has been 
accomplished.

The veteran's claims for service connection for a duodenal 
ulcer and for a hiatal hernia have previously been considered 
and denied.  

In a December 1948 rating decision the RO determined that the 
veteran was not entitled to service connection for duodenal 
ulcer.  Following the veteran's attempt to reopen the claim, 
in a February 1977 rating decision, the RO determined that 
the veteran had not presented new and material evidence to 
reopen the claim.  

In a March 1966 rating decision the RO determined that the 
veteran was not entitled to service connection for hiatal 
hernia.  The veteran was provided notice of these decisions, 
he did not appeal the denials.  In November 1996, the veteran 
attempted to reopen the claims for service connection for 
duodenal ulcer and hiatal hernia.  

The current appeal comes from the veteran's attempt to reopen 
each of the claims; hence, the laws and regulations governing 
finality and reopening of previously disallowed claims are 
pertinent to the appeal.  

Because the veteran did not appeal either the March 1966 or 
February 1977 RO decisions, each of these decisions is final 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  However, 
pertinent law and regulation provides that if new and 
material evidence has been presented or secured with respect 
to a claim which has been disallowed, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the 1997 denial 
(culminating in the current appeal); that version appears in 
the 2001 edition of Title 38 of the Code of Federal 
Regulations.].

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, VA 
reopens the claim and evaluates the merits after ensuring 
that the duty to assist has been fulfilled.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

As regards the veteran's claim for service connection for 
duodenal ulcer, the evidence of record at the time of the 
February 1977 rating decision included the veteran's service 
medical records and post service private and VA medical 
records.  This evidence reflects that a diagnosis of duodenal 
ulcer was confirmed by x-ray on September 25, 1948, almost 
three years after his discharge from service.  Service 
medical records showed no treatment for this condition.  
Post-service VA and private medical records showed continued 
treatment for duodenal ulcer.

The evidence associated with the claims file since the 
February 1977 rating decision includes newspaper articles, 
magazine articles and personal history statements from the 
veteran; radiology reports dated in March, April, and May 
1997 from the VA Medical Center (VAMC) Albany, N.Y.; the 
report of a VA examination conducted in April 1997; private 
medical statements and treatment records dated from October 
1992 to November 1996; medical statements and private 
treatment reports dated in February and July 1970, December 
1972, February and May 1973, January 1975, June 1979, and 
from June 1987 to November 1996; outpatient treatment reports 
from VAMC Albany dated from January 1990 to June 1997; and a 
medical report from St. Peters's Hospital dated in August 
1997.

The additional medical evidence is, for the most part, "new" 
in the sense that it was not previously of record.  However, 
none of this evidence is "material" for purposes of reopening 
the claim for service connection for a duodenal ulcer.  The 
medical records reflect treatment for chronic duodenal ulcer 
problems, to include numerous instances of treatment and 
several hospitalizations.  However, this evidence includes 
nothing to medically indicate that the any duodenal ulcer 
was, in fact, incurred in or aggravated during service, or 
that any duodenal ulcer problems began prior to September 
1948, approximately 34 months after the veteran was 
discharged from active duty.  As such, this evidence simply 
is not probative of the question of whether a duodenal ulcer 
disability was incurred or aggravated in service, the pivotal 
issue underlying the veteran's claim for service connection.  
The Board finds that the additional medical evidence does not 
bear directly and substantially upon the specific matter 
under consideration (whether the criteria for service 
connection for a duodenal ulcer are met), and, thus, is not 
so significant that it must be considered to fairly decide 
the merits of the claim.

As regards the veteran's claim for service connection for 
hiatal hernia, the evidence of record at the time of the 
March 1966 denial consisted of veteran's service medical 
records and post-service private and VA medical records.  The 
evidence, at that time, indicated that the veteran was first 
diagnosed with and treated for a hiatal hernia at some time 
between 1951 and 1962.  The statement of Dr. Jasper indicated 
that this condition was first seen on an x-ray taken at the 
VA hospital in Albany, N.Y., and noted treatment sometime 
between 1951 and 1962.  

The evidence associated with the claims file since the March 
1966 rating decision includes newspaper articles, magazine 
articles and personal history statements from the veteran; 
radiology reports dated in March, April, and May 1997 from 
VAMC Albany, N.Y.; the report of a VA examination conducted 
in April 1997; private medical statements and treatment 
records dated from October 1992 to November 1996; medical 
statements and private treatment reports dated in February 
and July 1970, December 1972, February and May 1973, January 
1975, June 1979, and from June 1987 to November 1996; 
outpatient treatment reports from VAMC Albany dated from 
January 1990 to June 1997; and a medical report from St. 
Peters's Hospital dated in August 1997.

The medical evidence associated with the claims file since 
the prior final denial is, for the most part, "new" in the 
sense that it was not previously of record.  However, none of 
this evidence is "material" for purposes of reopening the 
claim.  The medical records reflect treatment for chronic 
hiatal hernia problems.  However, this evidence includes 
nothing to medically indicate that the any hiatal hernia was, 
in fact, incurred or aggravated during service, or that any 
duodenal ulcer problems began prior to 1951, several years 
after the veteran was discharged from active duty.  As such, 
this evidence simply is not probative of the question of 
whether a hiatal hernia disability was incurred or aggravated 
in service, the pivotal issue underlying the veteran's claim 
for service connection.  The Board finds that the additional 
medical evidence does not bear directly and substantially 
upon the specific matter under consideration (i.e., whether 
the criteria for service connection for a hiatal hernia are 
met), and, thus, is not so significant that it must be 
considered to fairly decide the merits of the claim.

The Board also notes that the veteran's statements made in 
connection with the petition to reopen are almost identical 
to the statements he made prior to the March 1966 and 
February 1977 decisions.  As this evidence appears to be 
duplicative or cumulative of other evidence (statements) 
previously of record, it is not, by definition, "new."  The 
Board would also point out that, where, as here, resolution 
of each of the issues on appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

For all the foregoing reasons, the Board finds, after careful 
review of the evidence previously of record, the evidence 
associated with the claims file since the last final denials, 
and the laws and regulations governing reopening of 
previously disallowed claims, that new and material evidence 
has not been presented to reopen either the claim of 
entitlement to service connection for a duodenal ulcer, or 
the claim of entitlement to service connection for a hiatal 
hernia.  As such, the March 1966 and February 1977 RO 
determinations remain final.  

In reaching this decision, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000, 
which, as indicated above, was enacted during the pendency of 
the appeal.  The Board points out, however, that the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (codified at 38 
U.S.C. § 5103A(f) (West Supp. 2001)).  Because the veteran 
has not presented new and material evidence to reopen his 
claim, it does not appear that the duty to assist provisions 
of the Act are applicable in the instant appeal.  Moreover, 
as indicated above, because the petition to reopen was filed 
prior to August 29, 2001, any duties set forth in the revised 
version of 38 C.F.R. § 3.156(a), promulgated pursuant to the 
Act, also are not applicable in this appeal.  

In any event, the Board has determined that that all 
notification and development action needed to render a fair 
decision on each of the issues on appeal has been 
accomplished.  In this regard, the Board notes that the 
veteran and his representative have been put on notice as to 
the bases for the denial of each claim, and, hence, what is 
needed to support the application to reopen each claim on 
appeal.  They also have been afforded various opportunities 
to present evidence and argument in support of the petition 
to reopen.  The Board is aware of no circumstances in this 
matter that would put the VA on notice of the existence of 
any additional relevant evidence that, if obtained, would 
provide a basis to reopen either of the claims on appeal.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen either of the 
finally disallowed claims, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(199



ORDER

In the absence of new and material evidence, the application 
to reopen the claim of entitlement to service connection for 
a duodenal ulcer is denied.

In the absence of new and material evidence, the application 
to reopen the claim of entitlement to service connection for 
a hiatal hernia is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

